ON REMAND

BOWEN, Presiding Judge.
This cause was remanded to the trial court “with directions that a hearing be held at which the appellant shall be resentenced as a habitual felony offender with two prior felony convictions unless the State can produce proper evidence that the appellant has a felony ‘conviction’ in the State of Oklahoma as the term ‘conviction’ is defined in this opinion.” Connolly v. State, 632 So.2d 590 (Ala.Cr.App.1993) (on third remand to the trial court).
On remand the trial court sentenced the appellant to life imprisonment as a habitual felony offender with two prior felony convictions.
The judgment of the circuit court is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.